 

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

BETWEEN

QUEST SOLUTION, INC.

AND

THOMAS O. MILLER

 

The Employment Agreement, dated May 1, 2015, as amended by that certain First
Amendment to Employment Agreement, dated September 3, 2015 (collectively, the
“Employment Agreement”), by and between Quest Solution, Inc., a Delaware
corporation (the “Company”), and Thomas O. Miller, an individual (the
“Executive”) is hereby amended, effective as of October 1, 2015 (the “Effective
Date”), as set forth herein.

 

Paragraph 1.1 of the Employment Agreement is hereby is amended by deleting
Paragraph 1.1 in its entirety and substituting the following in its place:

 

1.1 Position. Executive shall serve as the Company’s President and Chairman of
the Board, with such duties as are customarily associated with the position of a
President for a public company. Notwithstanding the foregoing, Executive shall
report to and perform the specific duties and responsibilities assigned to him
by the Company’s Board of Directors.

 

Except as specifically amended herein, all other terms and conditions of the
Employment Agreement shall remain unchanged and shall continue in full force and
effect.

 

[Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Second
Amendment to Employment Agreement as of the Effective Date.

 

  QUEST SOLUTION, INC.         By: /s/ Tom Miller   Name: Tom Miller   Title:
Chief Executive Officer

 

  EXECUTIVE         By: /s/ Thomas O. Miller   Name: Thomas O. Miller

 

Signature Page to Second Amendment to Employment Agreement

 



 

 

